AMENDED AND RESTATED FORUM FUNDS MANAGEMENT AGREEMENT WITH AUXIER ASSET MANAGEMENT LLC AGREEMENT made as of January 1, 2010, by and between Forum Funds, a Delaware statutory trust, with its principal office and place of business at Three Canal Plaza, Suite 600, Portland, Maine 04101 (the “Trust”), and Auxier Asset Management LLC, with its principal office and place of business at 5285 S.W. Meadows Road, Suite 333, Lake Oswego, Oregon 97035-2224 (the “Adviser”). WHEREAS, the Trust is registered under the Investment Company Act of 1940, as amended (the “1940 Act”), as an open-end, management investment company and may issue its shares of beneficial interest, no par value (the “Shares”), in a separate series; and WHEREAS, the Trust desires that the Adviser perform investment advisory services for each series of the Trust listed in Appendix A hereto (the “Fund”), and the Adviser is willing to provide those services on the terms and conditions set forth in this Agreement; NOW THEREFORE, for and in consideration of the mutual covenants and agreements contained herein, the Trust and the Adviser hereby agree as follows: 1.ADVISORY SERVICES The Adviser will regularly provide the Fund with such investment advice as the Adviser in its discretion deems advisable and will furnish a continuous investment program for the Fund consistent with the Fund’s investment objectives and policies. The Adviser will determine the securities to be purchased for the Fund, the portfolio securities to be held or sold by the Fund and the portion of the Fund’s assets to be held uninvested, subject always to the Fund’s investment objectives, policies and restrictions, as each of the same shall be from time to time in effect, and subject further to such policies and instructions as the Board of Trustees for the Trust (the “Board”) may from time to time establish.
